Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The previously withdrawn claims 9, and 13 are now rejoined with the examined claims. The Amendment after the Final Rejection on 6/16/2022 will be entered; the Final Rejection has been withdrawn.
         Reasons of Allowance	


The Status of Claims
Claims 1-9, 11-13 and 15-16 are pending. 
Claims1-9, 11-13 and 15-16  are allowable. 

I. The following is an examiner's statement of reasons for allowance:
		
The objection of Claims 1 ,3-6,10 ,12 ,and 14 is withdrawn due to the modification of the claims.
The rejection of Claims 1-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn due to the modification of the claims.
The rejection of Claim(s) 1-9, 11 and 13 under 35 U.S.C. 102(a)(l)/102(a)(2) as being anticipated by Qiu et al. (CN 107445898) is withdrawn due to the modification of the claims  
The rejection of Claim(s) 1-7, 9,11 and 13 under 35 U.S.C. 102(a)(l)/102(a)(2) as being anticipated by Yang et al, (CN 103588757) is withdrawn due to the modification of the claims  
The rejection of Claim(s) 1-8 and 11 under 35 U.S.C. 102(a)(2) as being anticipated clearly  by Godefroi  et al.(Journal of Medicinal Chemistry (1965), 8(2), 220-3) is withdrawn due to the modification of the claims  
The rejection of Claim(s) 1-7 and 11 under 35 U.S.C. 102(a)(2) as being anticipated clearly  by Chiara et al. (Journal of Biological Chemistry (2016), 291(51),26529-26539) is withdrawn due to the modification of the claims  
The rejection of Claims 1-8 under 35 U.S .C. 103 as being obvious over the combined teachings of Qui et al. and Yang et al. is withdrawn due to the modification of the claims  


	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Any inquiry concerning the communication after allowance such as sending all post-allowance correspondence should be directed to “ Box Issue Fee” or faxed directly to PUBS at 703-305-8755. This will expedite the process of these papers.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        6/16/2022